UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6527



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALANDIOUS T. FELDMAN, a/k/a Tony Rony,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-00-
242-AMD; CA-02-1686-AMD)


Submitted:   July 16, 2004                 Decided:   July 29, 2004


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alandious T. Feldman, Appellant Pro Se.       Jamie M. Bennett,
Assistant United States Attorney, Lynne Ann Battaglia, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Alandious T. Feldman seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion, in which

he sought reconsideration of the district court’s denial of his

motion under 28 U.S.C. § 2255 (2000).            The order is not appealable

unless   a   circuit      justice   or   judge       issues   a   certificate     of

appealability.      28     U.S.C.   §    2253(c)(1)      (2000);    see    Reid   v.

Angelone,    369   F.3d    363   (4th    Cir.    2004).       A   certificate     of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Feldman has not made the

requisite     showing.       Accordingly,       we    deny    a   certificate     of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          DISMISSED


                                     - 2 -